Case 1:20-cv-22857-RNS Document 225 Entered on FLSD Docket 02/18/2021 Page 1 of 2




                            United States District Court
                                      for the
                            Southern District of Florida

   High Tech National, LLC and           )
   Automotive Key Controls, LLC,         )
   Plaintiffs,                           )
                                         )
                                           Civil Action No. 20-22857-Civ-Scola
   v.                                    )
                                         )
   Jay Wiener and others,                )
   Defendants.                           )
                         Order Denying Motion To Stay
          This matter is before the Court upon the Defendant Sonia Wiener’s
  motion to stay the unjust enrichment claim set forth in Count XLV of the
  Plaintiffs’ second amended complaint. For the reasons stated below, the Court
  denies the Defendant’s motion. (ECF No. 196.)
          District Courts have broad discretion to stay proceedings in the exercise
  of their good judgment. Clinton v. Jones, 520 U.S. 681, 706 (1997). Here, the
  Defendant Sonia Wiener argues the Court should enter a stay because she is
  mentioned in only one count of the Plaintiffs’ complaint and because her
  liability for unjust enrichment hinges on whether or not the Plaintiffs are able
  to prove their case with respect to certain of the other Defendants. (ECF No.
  196, at 2.) Ms. Wiener states that requiring her to produce discovery before the
  Plaintiffs have proven liability with respect to certain of the other Defendants
  would be unjust and warrants a stay. The Court does not agree.
          The Court has already determined that the Plaintiffs have stated a
  potential claim against Ms. Wiener when the Court denied Ms. Wiener’s motion
  to dismiss. (ECF No. 167.) Any discovery sought with respect to Ms. Wiener
  must be undertaken in a manner consistent with Federal Rule 26(b) which
  requires that discovery be “proportional to the needs of the case.” Fed. R. Civ.
  P. 26(b)(1). Should Ms. Wiener find that the Plaintiffs’ discovery requests are
  abusive in some way, i.e. that they are not proportional to the needs of the case
  with respect to the Plaintiffs’ claim against Ms. Wiener, the appropriate course
  would be for her to seek a protective order, not to preemptively attempt to stay
  these proceedings, necessitating piecemeal and inefficient litigation.
          The Court therefore denies Ms. Wiener’s motion to stay. (ECF No. 196.)
  The Court also denies Ms. Wiener’s request for a hearing on this matter.
Case 1:20-cv-22857-RNS Document 225 Entered on FLSD Docket 02/18/2021 Page 2 of 2




        Done and ordered at Miami, Florida on February 17, 2021.

                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
